


ORBITAL SCIENCES CORPORATION
AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN


STOCK UNIT AGREEMENT
The capitalized terms below shall have the meanings assigned to them in the
Plan, unless otherwise defined in this Agreement.
Stock Unit Transferability
This grant is an award of Stock Units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below. Your Stock Units
may not be transferred, assigned, pledged or hypothecated, whether by operation
of law or otherwise, nor may the Stock Units be made subject to execution,
attachment or similar process.
Vesting
Your Stock Unit grant shall vest according to the schedule set forth on the
cover sheet; provided that you remain in Service on the relevant vesting dates.
If your Service is terminated other than by reason of death or Disability, you
will forfeit any Stock Units in which you have not yet become vested. If you die
or incur a Disability prior to any of the relevant vesting dates, then your
interest in the Stock Units will become 100% vested upon the date of such event
(the “Accelerated Vesting Date”).
Delivery of Stock Pursuant to Stock Units
The shares of Stock represented by this Agreement shall be delivered to you, or
to your eligible beneficiary or your estate as soon as practicable following the
vesting dates set forth on the cover sheet (the “Vesting Dates”) or on the
Accelerated Vesting Date, as applicable, but in no event beyond 2½ months after
the end of the calendar year of the vesting date or the Accelerated Vesting
Date, as applicable. If your Service terminates for Cause or other than by
reason of your death or Disability, you shall forfeit all of your unvested Stock
Units.


Withholding Taxes
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to this grant, the
Company shall cause an immediate forfeiture of shares of Stock subject to the
Stock Units granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.
Retention Rights
This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity.
Stockholder Rights
You do not have any of the rights of a stockholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you.
Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
Consent to Electronic Delivery
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact the Legal Department to request paper copies of
these documents.
The Plan
The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Stock Units. Any prior agreements, commitments
or negotiations concerning this grant are superseded. The Plan will control in
the event any provision of this Agreement should appear to be inconsistent with
the terms of the Plan.
409A
Anything in this Agreement to the contrary notwithstanding, if you are
determined to be a “specified employee” within the meaning of Section
409A(a)(2)(B) of the Code and settling your Stock Units in accordance with the
terms of this Agreement would result in the imposition of the tax set forth in
Section 409A(a)(1) of the Code, then delivery of the shares of Stock represented
by this Agreement shall be made on the date that is the earliest of (1) six
months after your termination of Service, (2) your death or (3) such other date
as will cause such payment not to be subject to such tax.









